DETAILED ACTION

Claims 1 – 20, which are currently pending, are fully considered below.
No claims are canceled.
Claims 18 – 20 are added.
Claims 1, 8, and 15 are amended.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on May 15, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered and are not persuasive.
Applicant argues that the claim amendments render the 103 rejection of claims 1 - 2, 5 - 9, and 11 - 17 moot as agreed during the examiner interview (remarks, page 11).




Upon further review, examiner believes that Prahlad teaches the amended claim limitations.
Particularly, paragraph [0189] of Prahlad teaches that a data object may be divided into two (sub) data objects after a data request, also see paragraph [0096], where metadata (index data) may also be stored with field data (full data)). Paragraph  [0066] teaches that the second data, which is index data or metadata, or data characteristics may be data associated with frequency or use/access. Therefore, it is unclear how the cited art does not disclose the amended limitations.
Applicant argues that “from even a cursory review, it is readily apparent that Jung does not overcome the deficiencies of Prahlad in view of Segalovitz,” referencing the rejection of claims 3 and 10.
Examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Accordingly, examiner maintains her previous ground of rejection, and this Office Action is made Final.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 5 - 9, and 11 - 20 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Anand Prahlad et al. (U.S. Patent Publication 20100332401) in view of Yair Segalovitz et al. (U.S. Patent Publication 20170083762).

With respect to claims 1, 8, and 15, Prahlad teaches:
dividing a data object, including a data field and meta data, into a first part of data and a second part of data, in response to receiving a writing request for a data object, such that, the first part of data includes the data field of the data object, the second part of data includes meta data of the data object (see paragraph [0189], a data object may be divided into two (sub) data objects after a data request, also see paragraph [0096], where metadata (index data) may also be stored with field data (full data)), 

writing the first part of data into a first data file stored in a first external storage device (see paragraph [0096], where data may be stored separately in an external storage, also see Fig. 1, where #165 corresponds to secondary storage devices, connected to clients #130);
writing the first location information and the second part of data into a second data file stored in a second external storage device (see paragraph [0096], where location information and file metadata is stored separately in an external storage, also see Fig. 1, where #165 corresponds to secondary storage devices, connected to clients #130),
wherein the first location information includes location information of the first part of data within the first external storage device (see paragraph [0075], for storage locations for object information).
Prahlad does not explicitly disclose the first part of data including a data field of the data object, the second part of data including a meta data of the data object as claimed.
However, Segalovitz teaches:
the first part of data including a data field of the data object, the second part of data including a meta data of the data object (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata).


With respect to claims 2 and 9, Segalovitz teaches:
a length of the data field included in the first part of data is larger than a first threshold value (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata, where the raw data may be extensive in a document, also see paragraph [0165] for establishing threshold values), and
the second part of data further includes a data field in the data object, a length of the data field included in the second part of data not being larger than a second threshold value (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata, where the metadata is likely smaller than the raw data as it is a subset, also see paragraph [0165] for establishing threshold values).

With respect to claim 11, Segalovitz teaches:
in response to receiving a reading request for the data object, loading the first location information and the second part of data into a cache region of a memory from the second external storage device (see paragraphs [0040] and [0042], where metadata may be retrieved with the document).



the first location information is location information of structure description information of the first part of data in the first external storage device, and the structure description information includes location information and length information of respective data fields included in the first part of data in the first data file (see paragraphs [0028], [0071], [0102], [0157], and [0158], where length information is recorded); or
the first location information is location information and length information of the respective data fields included in the first part of data within the first external storage device (see paragraphs [0028], [0071], [0102], [0157], and [0158], where length information is recorded).

With respect to claims 6, 13, and 16, Segalovitz teaches:
wherein the first external storage device and the second external storage device are the same external storage device (see paragraph [0042], where the document file and the metadata may be stored in two separate files in separate external data repositories).

With respect to claims 7, 14, and 17, Segalovitz well teaches:
wherein the first external storage device and the second external storage device are different external storage devices (see paragraph [0042], where the document file and the metadata may be stored in two separate files in separate external data repositories).

Updating the data field stored in the first data file in response to an update request (see paragraphs [0366] and [0367], where data fields are updated);
Deleting an old field from the first data file (see paragraph [0440], where an old field may be automatically deleted);
Updating the first location information by replacing location information of the old data field with location information of the updated data field (see paragraph [0440], where the deleted fields are updated to reflect the current capacity and utilization).

4.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anand Prahlad et al. (U.S. Patent Publication 20100332401) in view of Yair Segalovitz et al. (U.S. Patent Publication 20170083762) in view of Kenneth M. Jung et al. (U.S. Patent Publication 20080005192).

With respect to claims 3 and 10, the combination of Prahlad and Segalovitz does not explicitly disclose after writing the first part of data into the first data file stored in the first external storage device, and before writing the first location information and the second part of data into the second data file stored in the second external storage device, writing the first location information and the second part of data into a log file of a file system as claimed.

However, Jung teaches:
after writing the first part of data into the first data file stored in the first external storage device, and before writing the first location information and the second part of 
	storing the log file into the first external storage device or the second external storage device (see paragraph [0003], where the log files are stored in memory on hard disks).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Prahlad and Segalovitz with the teaching of Jung in order to use log files to manage changes made to files (Jung, paragraphs [0021] and [0022]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 26, 2021